DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/12/2021 have been fully considered but they are not persuasive.
Regarding claim 8, applicant argues that the Official Notice concept was not well known and that the Korean Publication “does not teach a 1:1: camera ratio” further arguing that:
“The lack of teaching of this ratio in the prior art is a huge gap: After the Official Notice was challenged, the examiner failed to provide the required documentary evidence that this ratio was known in the prior art, 
and:
“it does not make sense to merely assert that “it would have been within the technical grasp of one of ordinary skill in the art... to combine the concepts” in order to derive a 1:1 camera ratio from a combination of sources that fail to teach it (see Office Action, page 8). Applicant points out that patentability is not premised on the “technical grasp of one of ordinary skill in the art” who has been presented with the idea, but rather whether “the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.” Graham v. John Deere, 383 U.S. 1, 17-18 (1966).”.
Applicant further argues that:
“…In the Advisory Action, the examiner stated disagreement, but did not point out where the Korean Publication teaches a 1:1 camera ratio for multiple cameras. The Publication itself makes it clear that at least one of the video sources is a storage device, which does not necessarily even provide video, but could also provide a simple image file (see Korean Publication, third paragraph of “Description of System” section). The Korean Publication therefore describes only a foreground camera, and since there are no background cameras, cannot possibly be understood as teaching a 1:1 foreground-to-background camera ratio.”.
The examiner notes that in response to applicant’s traversal of the Official Notice concept that the Korean Publication (KR101373631B1) was provided to teach the well-known concept.  The examiner notes that the concept taught in the Korean Publication matches the Official Notice concept.  The examiner notes that MPEP 2144.03(D) states that “…If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final.”.  Therefore, the examiner was allowed to make the Office action final with the newly added reference added only as directly corresponding evidence to support the prior common knowledge finding and it did not result in a new issue or constitute a new ground of rejection.
With regards to applicant’s argument against the 1:1 camera ratio, as it applies to the Korean Publication, the examiner points out that per the translation on page 3 paragraph 12 reads:
“The image input unit 120 receives a real-time image in real time from a digital image device such as a camera or a camcorder or other external device. The real-time video refers to an image recorded in real time in order to broadcast a news or weather forecast, and an image recorded in advance such as cyber lecture or wedding shooting.”
and on page 3 paragraph 17 the translation reads:
“The image selection input unit 140 receives a selection input for a real-time image to be used as a foreground image among the real-time images received from the one or more image input units 120, and is received by the one or more image input units 120. A selection input for an image to be used as a background image from among a real-time image and one or more image files stored in the image file storage unit 110 is received. Here, the foreground image and the background image are images to be used for synthesis, and the foreground image is selected by the user from among real-time images, the background image is selected from among real-time images and image files, and the selection is made in real time.” 
As can be seen the Korean Publication states that “”, “…real-time image to be used as a foreground image among the real-time images”, and “…A selection input for an image to be used as a background image from among a real-time image and one or more image files”.  As can be seen the text is referencing a single foreground to single background synthesis (1:1 camera ratio for combining images from a subject/foreground camera and a background camera).  Therefore, the concept of “single real-time video streams from different camera sources can be combined as a foreground and background synthesis video and broadcast” that the examiner relied upon in the Korean teaching was shown and therefore the “1:1 camera ratio for combining images from a subject/foreground camera and a background camera” was shown.  The examiner further notes that Fig. 3 as stated shows further support for the 1:1 ratio.
Turning to the claim language the examiner notes that “1:1 camera ratio for combining images from a subject/foreground camera and a background camera” is not recited in claim 8 and that the examiner was using the “1:1 camera ratio for combining images from a subject/foreground camera and a background camera” concept in the Korean Publication in combination with KSR International Co. v. Teleflex Inc. rationale in a 35 USC 103 rejection to reject the claim.  The examiner notes that as stated in the final rejection “it was shown that Kumar used at least a single camera embodiment for filming the foreground and a single camera embodiment for filming the background and Kumar was shown to disclose that there could be more than one foreground camera and since the Korean publication concept showed that a 1:1 camera ratio for combining images from a subject/foreground camera and a background camera could be used, it would have been within the technical grasp of one of ordinary skill in the art using common sense to combine the concepts yielding a plurality of on-location cameras comprising of the same number of cameras as the in-studio cameras” with the advantageous reason for combination being “that a foreground subject can be synthesized with a background to make it appear that the subject was photographed with the actual background behind them”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “apparatus” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. Patent No. 6522787) in view of Korean Publication KR101373631B1.
	Regarding claim 8, Kumar discloses:
A system for creating realistic video productions, comprising:
a studio having a green screen and a predetermined number of in-studio cameras comprising a plurality of in-studio cameras (object of the second image is positioned before a blue (or sometimes green) screen in a room, where different camera(s) having different viewpoints of the scene where camera positions for the camera(s) while the camera(s) are used to generate the second images, and if more than one camera is used, the camera locations are fixed, 7:1-8:28);
a plurality of on-location cameras (camera(s) having images recorded at various camera pan, tilt, rotate and zoom positions, 4:35-5:48);
an apparatus for tracking the movements of the in-studio cameras (using the computer system, camera positions for the camera(s) while the cameras are used to generate the second images and if more than one camera is used, the camera locations are fixed, 4:43-5:48 and 7:1-8:28);
at least one computer configured to compose foreground elements provided by the in-studio cameras onto a background provided by the on-location cameras, adjusting the presentation of the background based on the movements of the in-studio cameras (using a computer system, where image rendering process generates, from the image mosaic/ background image, a synthetic image that represents a view of the scene (e.g., a production set, background scene, and the like) as it would be viewed from the position of the second image camera and a composite image of the background and second camera image of the object using the blue/green screen is created, 4:11-31 and 10:49-11:16).
Note that Kumar states that “In some studios the camera location or, if more than one camera is used, the camera locations, are fixed”.  Kumar is silent with regards to a plurality of on-location cameras comprising the same number of cameras as the in-studio cameras.  The Korean publication KR101373631B1 discloses on page 3 par. 12 and 17, and Fig. 3 that single real-time video streams from different camera sources can be combined as a foreground and background synthesis video and broadcast.  As can be seen in par. 12 and 17, and Fig. 3 this is advantageous in that a foreground subject can be synthesized with a background to make it appear that the subject was photographed with the actual background behind them. “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).  In this case since it was shown that Kumar used at least a single camera embodiment for filming the foreground and a single camera embodiment for filming the background and Kumar was shown to discloses that there could be more than one foreground camera and since the Korean publication concept showed that single real-time video streams from different camera sources can be combined as a foreground and background synthesis video and broadcast and therefore a 1:1 camera ratio for combining images from a subject/foreground camera and a background camera could be used, it would have been within the technical grasp of one of ordinary skill in the art using common sense to combine the concepts yielding a plurality of on-location cameras comprising the same number of cameras as the in-studio cameras.
Regarding claim 9, Kumar further discloses:
apparatus for tracking movements of the in-studio cameras comprises a virtual studio system (using the computer system, the camera locations are tracked and background scene and blue/green screen with objects are located at different locations, 4:43-5:48).
Regarding claim 10, Kumar further discloses:
in-studio monitors, where in the at least one computer composes the foreground elements onto the background and displays a result in real-time on the in-studio monitor (displaying in real-time, 3:13-36 and 4:11-31).
Regarding claim 11, Kumar is silent with regards to configured for live broadcasting.  The Korean publication KR101373631B1 discloses on page 3 par. 12 and 17, and Fig. 3 the broadcasting live foreground and background images where single real-time video streams from different camera sources can be combined as a foreground and background synthesis video and broadcast.  As can be seen in par. 12 and 17, and Fig. 3 this is advantageous in that a foreground subject can be synthesized with a background to make it appear that the subject was photographed with the actual background behind them.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include configured for live broadcasting.
Regarding claim 12, Kumar is silent with regards to the on-location cameras being locked down.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include locking down (for example, mounted on a mount that doesn’t move and is therefore locked down) cameras when recording images.  This is advantageous in the camera vibration can be prevented from blurring captured images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on-location cameras being locked down.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).

Allowable Subject Matter
Claims 1-7 are allowed.
	Regarding claim 1, no prior art could be located that teaches or fairly suggests consisting essentially of the steps of: filming a background with the determined number of cameras at the determined positions and angles; filming a foreground with the determined number of cameras at the determined positions and angles; tracking camera movements, zoom, and focus of each of the cameras during the step of filming a foreground; and combining the foreground and background, adjusting the presentation of the background to correspond to the tracked movements, zoom, and focus, in combination with the rest of the limitations of the claim.
Claims 2-6 depend on claim 1 and therefore are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697